Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note:  Claim 12 is in-completed.  It ends with “comprising:” (See the Examiner’s amendment dated on 10/22/2021).  

The completed claim 12 is now as follows:

12. (Previously Presented) A method for generating a test pattern, the method comprising:
randomly generating N combinations, each combination being a command and an address, where N is an integer greater than or equal to 2; 
converting the N combinations into first to Nth-axis addresses;
accessing a history storage circuit based on the first to Nth-axis addresses;  
detecting whether an area in the history storage circuit, which is accessed based on the first to Nth-axis addresses, indicates a value of no hit; and
classifying the N combinations as issue targets in response to the detection of no hit,
wherein a value of each of the first to Nth-axis addresses is determined by a command and an address included in a corresponding combination among the N combinations.


/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111